Appeal from an order of Family Court, Herkimer County (LaRaia, J.), entered November 8, 2001, which revoked the suspended judgment granted August 16, 2000 and terminated the parental rights of respondent Craig, L., Sr.
*1462It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order revoking a six-month suspended judgment and terminating his parental rights, respondent father contends that Family Court erred in admitting evidence on matters occurring after the expiration of the suspended judgment. We disagree. “A hearing on a petition alleging the violation of a suspended judgment is part of the dispositional phase of a permanent neglect proceeding” (Matter of Saboor C., 303 AD2d 1022, 1023 [2003]), and thus the best interests of the child must be considered (see Family Ct Act § 631). Therefore, evidence bearing upon both the alleged violation and the best interests of the child is admissible at the hearing (see Matter of Amber AA., 301 AD2d 694, 696-697 [2003]). We conclude that the preponderance of the evidence at the hearing supports the determination that respondent violated the terms and conditions of the suspended judgment before it expired (see Matter of Gerald M., 112 AD2d 6 [1985]). We further conclude that the evidence, when considered in light of respondent’s conduct after the expiration of the suspended judgment, supports the determination that the termination of respondent’s parental rights is in the child’s best interests. Present—Pine, J.P., Wisner, Hurlbutt, Kehoe and Hayes, JJ.